Citation Nr: 0208658	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  93-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for urinary stress 
incontinence.

2. Entitlement to an increased rating for urinary tract 
infection, currently evaluated as 10 percent disabling.

3. Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 based on convalescence 
following surgery performed during a period of VA 
hospitalization in November 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1992 rating 
decision from the Los Angeles, California, Regional Office 
(RO), which confirmed a schedular 10 percent evaluation for 
urinary tract infection.  This appeal also arises from a 
February 1993 rating action, which denied service connection 
for urinary stress incontinence and a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 based on 
convalescence following surgery performed during a period of 
VA hospitalization in November 1992.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the Los Angeles, California, RO in 
August 1993.  The member of the Board who held the hearing is 
making the decision in this case and is the signatory to this 
decision.

In March 1994, the Board remanded this appeal to the RO in 
order to obtain information about all post service treatment 
the veteran had received for any urinary stress incontinence 
and urinary tract infection; and to schedule the veteran for 
a Department of Veterans Affairs (VA) examination by a 
urologist to determine the nature and etiology of any urinary 
stress incontinence that may be manifested and, the nature 
and severity of the urinary tract infection, including an 
opinion as to whether the urinary stress incontinence had its 
origin during the veteran's period of active service, or is 
etiologically related to the veteran's service-connected 
hysterectomy or urinary tract infection.  Specifically, the 
Board requested that the veteran's claims folder be made 
available to the examiner prior to the examination.

In June 1996, the Board remanded this appeal to the RO to 
notify the veteran that she may submit additional evidence 
and argument in support of her claims; to attempt to secure 
copies of all VA medical records, not already included in the 
claims folder, pertaining to the veteran and associate these 
records with the veteran's claims file; and to schedule a VA 
examination by a urologist who has not previously treated or 
examined her in order to determine the present nature and 
severity of urinary stress incontinence and service-connected 
urinary tract infection.

A September 1999 Board decision was remanded by the United 
States Court of Appeals for Veterans Claims (Court) in June 
2001, and this claim now returns to the Board for further 
consideration.


FINDINGS OF FACT

1. There is no competent medical evidence establishing the 
current presence of urinary stress incontinence.

2. The veteran's urinary tract infection is not shown to be 
productive of diurnal and nocturnal frequency with pain 
and tenesmus; continual urine leakage requiring the 
wearing of absorbent materials which must be changed less 
than two times per day; urinary frequency with the daytime 
voiding interval between one and two hours, or awakening 
to void three times to four times per night; urinary 
retention requiring intermittent or continuous 
catheterization; or recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 
two times/year), and/or requiring continuous intensive 
management.

3. The period of hospitalization in November 1992 was for 
treatment of nonservice-connected disabilities, 
specifically, urinary stress incontinence.


CONCLUSION OF LAW

1. The criteria for service connection for urinary stress 
incontinence are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2. The criteria for an evaluation in excess of 10 percent for 
urinary tract infection have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 3.951, Part 4, §§ 4.7, 
4.10, 4.115a, Diagnostic Code 7512 (1994); 38 C.F.R. § 
3.951, Part 4, §§ 4.7, 4.10, 4.115a, 4.115b, Diagnostic 
Code 7512 (2001).

3. There is no legal merit to the veteran's claim for a 
temporary total evaluation under the provisions of 38 
C.F.R. § 4.30 based on convalescence following surgery 
performed during a period of VA hospitalization in 
November 1992.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and her representative 
were provided with a copy of the appealed July 1992 and 
February 1993 rating actions, and were provided a Statement 
of the Case dated March 1993, a Supplemental Statement of the 
Case dated February 1999, and a Board Remand dated June 1996.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  A 
hearing before the undersigned Member of the Board at the RO 
(i.e. a travel board hearing) was held in August 1993.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this claim, dated January 1995, March 1997, and August 1998.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


I. Urinary Stress Incontinence

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury or when a disability is 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (1994); Allen v. Brown, 7 Vet.App. 439 (1995).

The service medical records reveal that, at the time of 
examination for entrance into active service in December 
1943, the clinical evaluation of the genitourinary system was 
indicated to have been normal.  In July 1944, the veteran was 
hospitalized for mild urethral, stricture, cause 
undetermined, and mild, catarrhal, chronic, unclassified 
cystitis, cause undetermined.  The report of the veteran's 
separation medical examination performed in December 1945 
shows that the clinical evaluation of the genitourinary 
system was indicated to have been normal.

The report of a VA urological examination conducted in 
January 1984 included the examiner's diagnostic impression 
that the veteran had a diagnosis of urgency urinary stress 
incontinence, by history, and slight urinary stress 
incontinence.

A summary of VA hospitalization dated in November 1992 
included a diagnosis of urinary stress incontinence.

The veteran testified before a member of the Board at a RO 
hearing in August 1993. A transcript of the veteran's hearing 
testimony is of record.

According to the report of a VA urological examination 
conducted in January 1995, the examiner concluded that the 
veteran's urinary stress incontinence was not service 
related.  The examiner stated that the veteran had bladder 
suspension in 1992, but has persistent incontinence.  The 
examiner opined that the veteran probably had diagnoses of 
pelvic floor laxity and grade III stress incontinence from 
urethral dysfunction.

A summary of VA hospitalization dated in February 1995 
included diagnoses of urinary incontinence and status post 
bladder neck suspension with vaginal well sling.

The veteran testified before a hearing officer at the RO in 
May 1995 that her urinary stress incontinence has been a long 
term problem.  She stated that it began with her hysterectomy 
in 1955, which was due to urinary tract infections.  She said 
that her bladder shifted within a year after surgery and that 
the condition gradually worsened.  She reported that she was 
forced to wear pads and that she takes medication to 
strengthen her bladder.

Pursuant to the Board's March 1997 Remand decision, the 
veteran was administered a VA urology examination in March 
1997.  According to the report of a VA urology examination, 
the examiner concluded that the veteran had a diagnosis of 
urinary "stress" incontinence, unrelated to either in- 
service urinary tract infection or in-service hysterectomy, 
status postoperative bladder neck re-suspension. 
Significantly, after reviewing the veteran's medical history, 
it was the examiner's opinion that there was no causal 
relationship between the veteran's service-connected urinary 
tract infection and urinary stress incontinence; that there 
was no causal relationship between the veteran's service- 
connected hysterectomy and urinary stress incontinence; and 
that the most likely explanation of the veteran's urinary 
stress incontinence was aging.

In a report of a VA urology examination addendum dated in 
April 1997, the same examiner concluded, in pertinent part, 
that the veteran had a diagnosis of historical stress 
incontinence, which was unrelated and not aggravated by the 
veteran's completely resolved, decades old, service- 
connected urinary tract infection.  He stated that a urinary 
tract infection is by definition unable to cause or aggravate 
stress incontinence as the service-connected urinary tract 
infection preceded the diagnosis of urinary stress 
incontinence by many decades.  He stated that the service-
connected urinary tract infection was an acute and totally 
resolved condition.  The examiner also concluded that 
aggravation of the nonservice-connected urinary "stress" 
incontinence by the service-connected hysterectomy or urinary 
tract infection was clinically not a viable possibility.  
Significantly, after reviewing the veteran's claims file and 
records from the VA Medical Center West Lost Angeles, it was 
the examiner's opinion that there were no recurring 
complaints referable to urinary stress incontinence and that 
it was reasonable to conclude that the veteran had sustained 
no clinical residuals from her resolved, acute service- 
connected urinary tract infection.

In a report of a VA (fee basis) urological examination 
performed in August 1998, the board certified urologist 
concluded, in pertinent part, that there was no issue of 
disability with respect to urinary stress incontinence or 
urinary tract infection.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
While the veteran is competent to describe urinary stress 
incontinence symptoms, a diagnosis and an analysis of the 
etiology regarding such complaints requires competent medical 
evidence and cannot be evidenced by the veteran's lay 
testimony.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992). 

In this case, the Board finds that the evidence of record 
strongly indicates that the veteran does not currently suffer 
from urinary stress incontinence.  Consequently, in the 
absence of any competent evidence of a current disability (a 
medical diagnosis), the first requirement of a claim of 
entitlement to service connection is not met, and this claim 
cannot be maintained. 




II. Urinary Tract Infection

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. § 
4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected urinary tract 
infection may be briefly described.  According to a service 
medical record dated in July 1944, the veteran was 
hospitalized, in pertinent part, for mild, catarrhal, 
chronic, unclassified cystitis, cause undetermined.

A summary of VA hospitalization dated in August 1973 included 
a diagnosis of urinary tract infection.

In a rating action dated in May 1980, the RO granted service 
connection for urinary tract infection and assigned a 10 
percent evaluation for the veteran's genitourinary disability 
under the provisions of Diagnostic Code 7512 of the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

During the course of this appeal, the VA Schedule for Rating 
Disabilities was revised with respect to genitourinary 
disorders effective on February 17, 1994.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise, and the Secretary did so.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
Accordingly, to ensure that the veteran is not denied due 
process and thereby prejudiced by the regulations change, his 
claim will be evaluated under both the old and new 
regulations.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Under the regulations in effect prior to February 17, 1994, 
the veteran's service-connected urinary tract infection was 
rated by analogy with chronic cystitis under 38 C.F.R. § 
4.115a, Diagnostic Code 7512.  A 10 percent evaluation was 
assigned for moderate chronic cystitis with pyuria if there 
was diurnal and nocturnal frequency.  A 20 percent evaluation 
was warranted for moderately severe chronic cystitis with 
diurnal and nocturnal frequency with pain and tenesmus.  A 40 
percent evaluation required severe cystitis with urination at 
intervals of one hour or less and a contracted bladder.  38 
C.F.R. § 4.115a, Diagnostic Code 7512.

Under the regulations in effect as of February 17, 1994, 
chronic cystitis, which includes interstitial and all 
etiologies, infectious and non- infectious; is rated as a 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7512.  Voiding dysfunction is rated according to urine 
leakage, frequency, or obstructed voiding.

A 20 percent evaluation will be assigned for continual urine 
leakage, post surgical urinary diversion, or urinary or 
stress incontinence if it requires the wearing of absorbent 
materials which must be changed less than two times per day.  
A 40 percent evaluation is warranted for continual urine 
leakage, post surgical urinary diversion, or urinary or 
stress incontinence that requires wearing of absorbent 
materials which must be changed 2 to 4 times per day.

A 10 percent evaluation will be assigned for urinary 
frequency with daytime voiding interval between two and three 
hours, or; awakening to void two times per night.  A 20 
percent rating is warranted for urinary frequency with the 
daytime voiding interval between one and two hours, or 
awakening to void three times to four times per night.  A 40 
percent evaluation is warranted for urinary frequency daytime 
voiding interval of less than one hour, or awakening to void 
five times or more per night.

A noncompensable evaluation will be assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent evaluation is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) Post void residuals 
greater than 150 cc; (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) recurrent urinary 
tract infections secondary to obstruction; (4) stricture 
disease requiring symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year.  A 30 
percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.

A 10 percent disability evaluation is warranted for urinary 
tract infections that require long-term drug therapy, 1 or 2 
hospitalizations per year and/or with intermittent intensive 
management.  A 30 percent evaluation is warranted for urinary 
tract infections with recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115a.

In this case, the current record fails to reasonably 
establish that the veteran's urinary tract infection is 
productive of diurnal and nocturnal frequency with pain and 
tenesmus; continual urine leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day; urinary frequency with the daytime voiding interval 
between one and two hours, or awakening to void three times 
to four times per night; urinary retention requiring 
intermittent or continuous catheterization; or recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  The veteran 
testified at a RO hearing that in May 1995 that her urinary 
tract infection was not really a problem and that there have 
been occasional infections through the years.  According to 
the report of a VA urology examination conducted in March 
1997, the examiner concluded that there was no evidence of 
chronic cystitis.  In the report of a VA urology examination 
addendum dated in April 1997, the same examiner noted that 
his review of the claims file and records from the VA Medical 
Center West Los Angeles showed no recurring complaints 
referable to an on-going urinary tract infection.  
Significantly, the examiner concluded that the veteran's 
decades old, service-connected urinary tract infection was 
acute and had completely resolved.  At a VA (fee basis) 
urological examination performed in August 1998, the veteran 
reported that she has not had any urinary tract infections 
for the previous 4 or 5 years.  She stated that had not 
experienced any dysuria or hematuria.  She described having 
the urge to urinate, and the ability to void and reach the 
commode.  She mentioned that she feels that she has emptied 
once finished voiding.  She reported that she looses her 
urine without the sensation of urge to void.  She indicated 
that she could simply be standing without any urge and 
without any cough or sneeze, and her urine will drop out.  
She said that she does not know when she is loosing urine, 
but that she wears a specially designed panty that holds a 
"Maxipad," and that she uses approximately 4 pads per day.  
The reported clinical findings reflected that the abdomen was 
soft, flat and non-tender; that the bladder was not palpable; 
and the Pfannenstiel surgical scars had healed. 
Significantly, the urine analysis was negative.  Moreover, 
the VA (fee basis) board certified urologist concluded that 
that there would not appear to be an issue of disability with 
respect to urinary tract infection.

To summarize, the Board is of the opinion that an increased 
evaluation for urinary tract infection is not warranted.  At 
the time of the veteran's most recent VA (fee basis) 
urological examination, the veteran reported that she 
currently wears a specially designed panty that holds a 
"Maxipad," and that she uses approximately 4 pads per day.  
However, she also reported that she has not had any urinary 
tract infections within the previous 4 or 5 years, and the 
board certified urologist opined that there would not appear 
to be an issue of disability with respect to urinary tract 
infection.  Significantly, there was no diagnosis of urinary 
tract infection made.

Thus, in light of the above evidence and the most recent 
examinations, the Board finds that the currently assigned 10 
percent evaluation, under either the old or new diagnostic 
criteria for urinary tract infection under Diagnostic 7512, 
is the appropriate evaluation for the veteran's service-
connected genitourinary disability.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 7512.  Accordingly, the preponderance of the 
evidence is against the claim for an increased rating for 
urinary tract infection, and the claim is denied.  It is 
significant to note that the 10 percent evaluation assigned 
for the service-connected urinary tract infection is 
protected under the provisions of 38 C.F.R. § 3.951(b) by 
virtue of having been in effect for more than 20 years, and 
may not be reduced even though the condition is currently 
inactive.

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual. 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

In reaching this decision as to the issue of entitlement to 
an increased rating for urinary tract infection, the Board 
has considered the complete history of the disability in 
question as well as the current clinical manifestations and 
the impact the disability may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2.


III. Temporary Total Convalescent Evaluation

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a)	Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1)	Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.)

(2)	Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.)

(3)	Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976) 38 C.F.R. § 4.30.

The prerequisite for the assignment of a temporary total 
evaluation under this provision is that the treatment must 
have been rendered for a service connected disability.  The 
veteran was hospitalized at a VA facility in November 1992 
for urinary stress incontinence.  This is not a service- 
connected disability.  Hence, as a matter of law, a 
convalescent rating may not be assigned based on that period 
of hospitalization.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  
Therefore, a temporary total evaluation under the provisions 
of 38 C.F.R. § 4.30 based on convalescence following surgery 
performed during a period of VA hospitalization in November 
1992 is not warranted as the claim to establish such benefit 
lacks legal merit.



ORDER

The claim for entitlement to service connection for urinary 
stress incontinence is denied.

The claim for entitlement to a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 based on 
convalescence following surgery performed during a period of 
VA hospitalization in November 1992 is denied.

An increased rating for urinary tract infection is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

